Exhibit 10.2




SIXTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
THIS SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
(this “Amendment”) is made effective as of the 2nd day of August, 2018 by and
between IEC ELECTRONICS CORP., a corporation formed under the laws of the State
of Delaware (“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to a Fifth Amended and Restated Credit
Facility Agreement dated as of December 14, 2015, as amended by that certain
First Amendment to Fifth Amended and Restated Credit Facility Agreement dated as
of June 20, 2016, that certain Second Amendment to Fifth Amended and Restated
Credit Facility Agreement dated as of November 28, 2016, that certain Third
Amendment to Fifth Amended and Restated Credit Facility Agreement dated as of
May 5, 2017, that certain Fourth Amendment to Fifth Amended and Restated Credit
Facility Agreement dated as of January 26, 2018, and that certain Fifth
Amendment to Fifth Amended and Restated Credit Facility Agreement dated as of
April 20, 2018 (as amended, and as the same may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”);
WHEREAS, Section 12.3 of the Credit Agreement requires that the Borrower
maintain a certain Fixed Charge Coverage Ratio unless the Lender otherwise
consents in writing; and
WHEREAS, Borrower has requested and the Lender has agreed to (i) waive Events of
Default arising from non-compliance with the aforementioned covenant for the
Fiscal Quarter ending June 29, 2018, and (ii) make certain amendments to the
Credit Agreement, all on the terms and conditions herein set forth.
NOW, THEREFORE, for due consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.    DEFINITIONS. All capitalized terms used herein and not defined shall have
the meaning given such terms in the Credit Agreement.
    2.    AMENDMENTS. Effective as of the Sixth Amendment Closing Date:
(A)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definition in its entirety to read as follows:
“Applicable Margin” means, with respect to the applicable facility, the per
annum percentage points shown in the applicable column of the table below based
on the applicable Fixed Charge Coverage Ratio, calculated for Borrower on a
consolidated basis and without duplication in accordance with GAAP:









--------------------------------------------------------------------------------

Exhibit 10.2


Pricing Grid - Applicable Margin
 
Fixed Charge Coverage
 
 
Level
Ratio
Revolver
Term Loan B
I
x ≤ 1.60:1.00
2.75%
3.00%
II
1.60:1.00 < x ≤ 1.85:1.00
2.50%
2.75%
III
x > 1.85:1.00
2.25%
2.50%

provided, however, that commencing on June 29, 2018 and continuing to but
excluding the tenth (10th) day after the date on which the Borrower’s QCC Sheet
is delivered to the Lender pursuant to Section 12.6 for a Fiscal Quarter ending
September 30, 2018, the Applicable Margin shall be fixed at Level I plus
twenty-five (25) basis points. Effective on the tenth (10th) day following the
date on which the Borrower’s QCC Sheet is required to be delivered to the Lender
pursuant to Section 12.6 for the Fiscal Quarter ending September 30, 2018, the
Applicable Margin will be adjusted based upon the Fixed Charge Coverage Ratio
shown therein. Thereafter, changes, if any, in the Level applicable to Loans
will be effective on the tenth (10th) day following each date on which the
Borrower’s QCC Sheet is required to be delivered to the Lender pursuant to
Section 12.6, based upon the Fixed Charge Coverage Ratio shown therein. In the
event that any QCC Sheet is not delivered by the date required, pricing will
revert to the higher of Level I and the Applicable Margin then in effect until
the tenth (10th) day following the date of delivery of the delayed QCC Sheet, on
which tenth (10th) day pricing will be adjusted to the applicable level shown by
the QCC Sheet. Upon the occurrence of a Default or Event of Default, the
Applicable Margin shall immediately be adjusted to Level I and no reduction
shall occur thereafter unless the Default is cured, or if the Default is also an
Event of Default, the Event of Default is waived in writing by the Lender;
provided that if such Default or Event of Default occurs after June 29, 2018 but
before the date on which the Borrower’s QCC Sheet is delivered to the Lender as
and when required by Section 12.6 for the Fiscal Quarter ending September 30,
2018, the Applicable Margin shall be fixed at Level II plus fifty (50) basis
points and no reduction shall occur thereafter unless the Default is cured, or
if the Default is also an Event of Default, the Event of Default is waived in
writing by the Lender.
(B)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definition thereto in alphabetical order:
“Sixth Amendment Closing Date” means August 2nd, 2018.
3.    WAIVER. Lender hereby waives any Event of Default arising under Section
14.1(b) of the Credit Agreement as a result of Borrower’s non-compliance with
Section 12.3 of the Credit Agreement for the Fiscal Quarter ending June 29,
2018. Borrower acknowledges and agrees that the forgoing waiver shall not
constitute a waiver of any Event of Default arising under (i) any other covenant
in the Credit Agreement not specified herein, or (ii) any covenant in the Credit
Agreement for any period not specified herein.
4.    Representations and Warranties. Borrower hereby makes the following
representations and warranties to the Lender as of the Sixth Amendment Closing
Date, each of which shall survive the effectiveness of this Amendment and
continue in effect as of the date hereof so long as any Obligations remain
unpaid:
4.1    Authorization. Borrower has full power and authority to borrow under the
Credit Agreement, as amended by this Amendment, and to execute, deliver and
perform this Amendment and any documents delivered in connection with it and all
other related documents and transactions, all of which have been duly authorized
by all proper and necessary corporate action. The execution and delivery of this





--------------------------------------------------------------------------------

Exhibit 10.2


Amendment by Borrower will not violate the provisions of, or cause a default
under, Borrower’s Organizational Documents, any law or any agreement to which
Borrower is a party or by which it or its assets are bound.
4.2    Binding Effect. This Amendment has been duly executed and delivered by
Borrower, and the Credit Agreement, as amended by this Amendment, is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, except to the extent that enforcement of any such
obligations of the Borrower may be limited by bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors generally.
4.3    Consents; Governmental Approvals. Except as may be specifically
identified in a written agreement to which Borrower and Lender are parties, no
consent, approval or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person is required in connection
with the valid execution, delivery or performance of this Amendment or any other
document executed and delivered by Borrower herewith or in connection with any
other transactions contemplated hereby.
4.4    Representations and Warranties. The representations and warranties
contained in the Credit Agreement, as amended by this Amendment, are true on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof, except for those representations and warranties that by their terms
are made as of a specific date, which representations and warranties Borrower
hereby remakes as of such date.
4.5    No Events of Default. No Default or Event of Default has occurred, except
that waived by this Amendment, and no Default or Event of Default is continuing.
4.6    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by Borrower or any Credit Party to induce Lender to enter
into this Amendment contains any untrue statement of a material fact or, taken
as a whole with the other Loan Documents, omits to state a material fact
necessary to make the statements herein or therein not misleading in light of
the circumstances in which they were made.
5.    CONDITIONS OF AMENDMENT. The Lender shall have no obligation to execute or
deliver this Amendment until each of the following conditions shall have been
satisfied:
5.1    Authorization. Borrower shall have taken all appropriate corporate action
to authorize, and its directors, if and as required by Borrower’s Organizational
Documents, shall have adopted resolutions authorizing the execution, delivery
and performance of this Amendment and the taking of all other action
contemplated by this Amendment, and Lender shall have been furnished with copies
of all such corporate action, certified by an authorized officer of Borrower as
being true and correct and in full force and effect without amendment on the
date hereof, and such other corporate documents as Lender may request.
5.2    Consents. Borrower shall have delivered to Lender any and all consents,
if any, necessary to permit the transactions contemplated by this Amendment.
5.3    Fees. Borrower shall have paid to the Lender all reasonable fees and
disbursements of Lender’s counsel and all reasonable out-of-pocket expenses
incurred by Lender, recording fees, search fees, charges and taxes in connection
with this Amendment and all transactions contemplated hereby or made other
arrangements with respect to such payment as are satisfactory to Lender.





--------------------------------------------------------------------------------

Exhibit 10.2


5.4    Deliveries. Borrower shall have delivered to Lender, each of the
following documents, duly executed by the Borrower or as specified: (i) this
Amendment, (ii) a Reaffirmation executed by the Borrower and each of the
Guarantors, and (iii) such additional documents, consents, authorizations,
insurance certificates, governmental consents and other instruments and
agreements as Lender or its counsel may reasonably require (including for
purposes of evidencing and/or facilitating Borrower’s and Lender’s compliance
with all applicable laws and regulations, including all “know your customer”
rules in effect from time to time pursuant to the Bank Secrecy Act, USA PATRIOT
Act and other applicable laws) and all documents, instruments and other legal
matters in connection with the Loan Documents shall be reasonably satisfactory
to Lender and its counsel.
5.5    Representations and Warranties. The representations and warranties set
forth in this Amendment and in the Loan Documents shall be true, correct and
complete as of the Sixth Amendment Closing Date, except those representations
and warranties that by their terms are made as of a specific date, which
representations and warranties Borrower hereby remakes as of such date.
5.6    No Event of Default. No Event of Default or Default shall have occurred
as of the Sixth Amendment Closing Date, except that waived by this Amendment,
and no Event of Default or Default shall be continuing after giving effect to
such waiver.
5.7    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by or on behalf of Borrower to induce Lender to enter into
this Amendment contains any untrue statement of a material fact or, taken as a
whole with the other Loan Documents, omits to state a material fact necessary to
make the statements herein or therein not misleading in light of the
circumstances in which they were made.
5.8    No Material Adverse Change. As of the Sixth Amendment Closing Date, no
Material Adverse Effect shall have occurred with respect to the Borrower and its
Subsidiaries taken as a whole since September 30, 2017, including, without
limitation, the Credit Parties’ ability to meet the projections delivered by the
Borrower to the Lender prior to the Sixth Amendment Closing Date.
5.9    No Litigation. As of the Sixth Amendment Closing Date, except as set
forth on Schedule 8.5 to the Credit Agreement, there shall not be any claim,
action, suit, investigation, litigation, or legal proceeding pending or
threatened in any court or before any arbitrator or governmental authority which
relates to the legality, validity or enforceability of the Credit Agreement (as
amended by this Amendment) or the transactions contemplated hereby or that, if
adversely determined, is not adequately covered by insurance or would have a
Material Adverse Effect on the Borrower or its Subsidiaries.
5.10    Diligence. Lender shall have satisfactorily completed all business,
financial, tax and collateral due diligence.
6.    MISCELLANEOUS.
6.1    Reaffirmation of Security Documents. As of the Sixth Amendment Closing
Date, Borrower hereby (a) acknowledges and reaffirms the execution and delivery
of the Security Documents, (b) acknowledges, reaffirms and agrees that the
security interests granted under the Security Documents continue in full force
and effect as security for all indebtedness, obligations and liabilities under
the Loan Documents, as may be amended from time to time, and (c) remakes the
representations and warranties set forth in the Security Documents, except those
representations and warranties that by their terms are made as of a specific
date, which representations and warranties Borrower hereby remakes as of such
date.





--------------------------------------------------------------------------------

Exhibit 10.2


6.2    Entire Agreement; Binding Effect. The Credit Agreement, as amended by
this Amendment, represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof. This Amendment
supersedes all prior negotiations and any course of dealing between the parties
with respect to the subject matter hereof. This Amendment shall be binding upon
Borrower and its successors and assigns, and shall inure to the benefit of, and
be enforceable by the Lender and its successors and assigns. The Credit
Agreement, as amended hereby, is in full force and effect and, as so amended, is
hereby ratified and reaffirmed in its entirety.
6.3    Severability. If any provision of this Amendment shall be determined by a
court to be invalid, such provision shall be deemed modified to conform to the
minimum requirements of applicable law.
6.4    Headings. The section headings inserted in this Amendment are provided
for convenience of reference only and shall not be used in the construction or
interpretation of this Amendment.
6.5    Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts (including those delivered by facsimile or other
electronic means), each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument.


[signature page follows]





--------------------------------------------------------------------------------

Exhibit 10.2






[Sixth Amendment to Fifth Amended and Restated Credit Facility Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the day and year first above written.


MANUFACTURERS AND TRADERS TRUST COMPANY
By:     /s/ Michael D. Pick
Name:    Michael D. Pick
Title:    Vice President
IEC ELECTRONICS CORP.
By:     /s/ Jeffrey T. Schlarbaum
Name: Jeffrey T. Schlarbaum
Title:    President & CEO







